Citation Nr: 1231088	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  11-11 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran had active service from August 1943 to May 1946 and from November 1950 to March 1952.  He died in June 2009, and the appellant is his claimed surviving spouse. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office Insurance Center (ROIC) in Philadelphia, Pennsylvania.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's income exceeds the maximum countable income for death pension. 


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected death pension benefits are not met.  38 U.S.C.A. §§ 1541, 1543 (West 2002); 38 C.F.R. § 3.23, 3.158, 3.271, 3.272 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)), imposes obligations on VA in terms of its duties to notify and assist claimants. 

In a letter dated in April 2011, the ROIC notified the appellant of the information necessary to substantiate the claim on appeal, and of her and VA's respective obligations for obtaining specified different types of evidence.  She was told that that entitlement to death pension required that the Veteran have specified wartime service, and that the claimant's income and net worth could not exceed certain requirements.  Although the letter was not sent prior to the initial determination, subsequently, the claim was readjudicated, and a supplemental statement of the case (SSOC) was provided in October 2011, thus correcting the timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect). 

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also apply to all five elements of a service connection claim.  Those five elements are (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 484-486 (2006).  The Court held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

Here, the VCAA notice to the appellant did not cite the laws and regulations governing or describe the type of evidence necessary to establish an effective date for the benefit request on appeal.  Despite the inadequate notice, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board considers a question not addressed by the RO, the Board must consider whether the appellant will be prejudiced thereby).  Because the Board concludes below that the preponderance of the evidence is against her claim for nonservice-connected pension benefits, any questions as to the appropriate effective date are rendered moot.

With respect to VA's duty to assist, the VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  See 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).  The requisite wartime service has been established, and the appellant has been notified of the income reported by the Social Security Administration (SSA).  She also has been provided the opportunity to provide medical expenses to offset her income.  There is no indication of the existence of any other potentially relevant information or evidence which has not been obtained. 

Thus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Analysis

The surviving spouse of a veteran who meets the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271.  For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c).  

Basic entitlement to such pension exists if, among other things, the appellant's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1541(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21 (2011). 

Effective December 1, 2008, the MAPR for an otherwise eligible claimant, without a dependent child, was $7,933.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  Effective December 1, 2009, the MAPR for an otherwise eligible claimant, without a dependent child, remained the same.  

Income from SSA benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income. Certain unreimbursed medical expenses (in excess of five percent of the MAPR) may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272 (2011). 

The Veteran filed a claim for pension benefits in July 2009.  At that time, she indicated that her only income was from SSA.  Her income was verified by SSA; after her husband's death, she began receiving $1208 per month beginning in June 2009; $1207.40 beginning in October 2009; and $1207.50 beginning in December 2009.  Therefore her estimated income for the 12-month annualization period was $14,491.30.  The ROIC also indicated that she received a one-time payment of $255 from her husband's Social Security award; however, verification of this award is not in the claims file and so this income will not be counted.  

With regard to allowable medical expense deductions, SSA records indicate that the appellant began paying a Medicare premium of $95.50 per month beginning in November 2009 for a total of $772 during the 12-month annualization period.  The appellant submitted hospital bills; however, these expenses were paid by Medicare.  She also submitted a list of prescriptions from Rite Aid Pharmacy; a report of contact dated in July 2011 indicates that she said she paid for these prescriptions herself.  The cost of these prescriptions total $1,057.20; however, they are dated from September 2010 to April 2011 and were not incurred during the 12-month annualization period following the receipt of her claim (July 2009 to June 2010).  For this period, the only medical expenses of record are the Medicare premiums, which total $772.  As noted above, the appellant may deduct medical expenses that exceed 5 percent of the relevant MAPR, which is $397.  Therefore, the allowable medical expense deduction is $375.  When this amount is deducted from her countable income, the total is $14,116.30, which well exceeds the MAPR of $7,933.  Although the appellant is not claiming the need for aid and attendance, the ROIC pointed out that her income also exceeds the MAPR for a surviving spouse in need of aid and attendance, which was $12,681 in 2009.

Thus, based on the evidence of record, the appellant's income is above the maximum allowable for death pension purposes; in these circumstances, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to nonservice-connected death pension benefits is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


